                               Case 1:18-cv-11366-LLS Document 105 Filed 11/16/20 Page 1 of 2
~    't'""
L , ,_ 1,I    ·• i:-' .. ../    .L
                                                                                 ,! i .,     )l.   :
                                                                                  I

                                                                                .,· FLl-.l i                  l(   \J , ; i   \ !
         UNITED STATES DI STRICT COURT
                                                                                      '\ p (           'l ·
         SOUTHERN DISTRICT OF NEW YORK
         NATIONAL CREDIT UNION ADMINISTRATION
                                                                                 I~ A;EI l1ff', ~~/_lj/6l'U>
         BOARD and GRAEME W. BUSH ,                                             r·-· ; - ·    ~




                                                      Plaintiffs ,
                                                                          18 Civ . 11366 (LLS)
                                        - against -
                                                                                       ORDER
         U . S.           BANK NATIONAL ASSOCIATION ,

                                                      Defendants .

                          Befo r e this Court makes a determination regarding the

             proper timing of expert discovery , the parties are directed to

             supplement their October 21 , 2020 letter by identifying the

             following :


                  1 . The issues the parties expect will be capable of resolution

                          by summary judgment (i . e ., no genuine dispute as to any

                          material fact)        (a) now (with no additional discovery),                                       (b )

                          at the close of fact discovery (currently set for July 30 ,

                          2021) , or (c) with additional , short term expert discovery ;


                  2 . The nature and scope of expert discovery on the issues

                          identified i n l(c) ; and


                   3 . If summary judgment obviates the need for trial as to the

                          issues identified above , then (a)          specify the remaining

                          issues for trial ,        (b) which of those require expert

                          testimony , and (c) how long it will take to compile

                          experts '      reports on those issues .


                                                             - 1-
          Case 1:18-cv-11366-LLS Document 105 Filed 11/16/20 Page 2 of 2



The parties are directed to respond by December 14 , 2020.

   So ordered .

Dated :       New York , New York
              November 16 , 2020



                                                 ~ ·L . st~
                                               LOUIS L . STANTON
                                                   U. S . D. J .




                                        - 2-
